—Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered January 19, 1993, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that his conviction should be reversed because of a conflict of interest in the Public Defender’s office representing both the defendant and his codefendant. We disagree. Joint representation is not per se forbidden, and a plea of guilty will be vacated only where "the defendant demonstrates that a significant possibility of a conflict of interest existed bearing a substantial relationship to the conduct of the defense” (People v Recupero, 73 NY2d 877, 879). The defendant has failed to meet this burden, and there is nothing in the record to indicate that the plea was induced by any consideration other than the defendant’s best interests (see, People v Recupero, supra, at 879). Rosenblatt, J. P., Ritter, Copertino and Pizzuto, JJ., concur.